Case: 18-31168      Document: 00515128655         Page: 1    Date Filed: 09/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 18-31168
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                     September 23, 2019
                                                                           Lyle W. Cayce
RONNELL VALLERY,                                                                Clerk


                                                 Petitioner-Appellant

v.

CALVIN JOHNSON,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:18-CV-953


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ronnell Vallery, formerly federal prisoner # 29981-034, appeals the
district court’s dismissal of his 28 U.S.C. § 2241 petition for lack of jurisdiction.
Relying on Alleyene v. United States, 570 U.S. 99 (2013), and United States v.
Haines, 803 F.3d 713 (5th Cir. 2015), Vallery argues that he was not subject to
a mandatory minimum sentence of 20 years of imprisonment. We review the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31168     Document: 00515128655      Page: 2   Date Filed: 09/23/2019


                                  No. 18-31168

district court’s legal determinations de novo and its factual findings for clear
error. Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005).
      Generally, a federal prisoner must seek relief under 28 U.S.C. § 2255 if
he wishes to challenge his conviction or sentence. Id. at 426. However, he may
raise claims in a § 2241 petition where the remedy under § 2255 is inadequate
or ineffective and thus the claims fall within the savings clause of § 2255(e).
Id. He must establish that his claims (1) are based on a retroactively applicable
Supreme Court decision that establishes that he may have been convicted of a
nonexistent offense and (2) were foreclosed by circuit law at the time of his
trial, direct appeal, or first § 2255 motion. Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001). To meet the first prong, he must show “that
based on a retroactively applicable Supreme Court decision, he was convicted
for conduct that did not constitute a crime.” Jeffers v. Chandler, 253 F.3d 827,
831 (5th Cir. 2001).
      Vallery disputes his enhanced sentence, not the underlying conviction.
This court has repeatedly held that challenges to the validity of a sentencing
enhancement do not satisfy the savings clause of § 2255(e). See, e.g., In re
Bradford, 660 F.3d 226, 230 (5th Cir. 2011); Padilla, 416 F.3d at 427.
Accordingly, the district court’s dismissal of his petition is affirmed.
      AFFIRMED.




                                        2